Case: 20-50331    Document: 00516262945         Page: 1    Date Filed: 03/31/2022




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                March 31, 2022
                                 No. 20-50331                    Lyle W. Cayce
                                                                      Clerk

   Troy Mansfield,

                                                          Plaintiff—Appellant,

                                     versus

   Williamson County,

                                                          Defendant—Appellee.


                 Appeal from the United States District Court
                      for the Western District of Texas
                              USDC 1:18-CV-49


   Before Higginbotham, Costa, and Oldham, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
         Troy Mansfield brings this suit under 42 U.S.C. § 1983 against
   Williamson County, Texas, alleging that county prosecutors denied him due
   process secured by the Fourteenth Amendment by lying to his counsel during
   plea negotiations, misconduct assertedly caused by the County’s “closed-
Case: 20-50331          Document: 00516262945           Page: 2      Date Filed: 03/31/2022




                                        No. 20-50331


   file” policy. The magistrate judge granted summary judgment to the County,
   and Mansfield appealed to this Court.1 We affirm.
                                              I.
           On August 13, 1992, a state grand jury in Williamson County indicted
   Mansfield on three counts of sexual misconduct with a child. On October 26,
   1992, Mansfield’s defense counsel filed a motion asking the state trial court
   to order the disclosure of all exculpatory evidence prior to trial, consistent
   with Brady v. Maryland.2 On May 17, 1993, the state court granted the Brady
   motion, and the next day prosecutors interviewed the victim and her mother.
   On June 23, 1993, a prosecutor noted in the case file that during the May 18
   interview the victim made statements contradicting her prior identification
   of Mansfield. Specifically, prosecutors noted that the victim would “be
   difficult to sponsor in Court. She told me she does not remember what
   happened! . . . Spent 2 hours [with] this witness — will be nigh impossible to
   sponsor her in court. At one point, told me nothing happened, then says little
   boy might have done it ([Mansfield]’s son).”
           The prosecutors did not tell Mansfield and his counsel about the
   victim’s contradictory statements during plea bargaining. Instead, four days
   before trial, facing the trigger of an extant Brady order, the prosecutors stated
   that the victim would be a strong witness at trial and that they had a doctor’s
   statement and physical evidence corroborating the victim’s identification of
   Mansfield. They did not. The prosecutors added that the plea offer was
   revocable, and that Mansfield faced a sentence ranging from 99 years to life
   if convicted of all the charges of his indictment. With this Hobson’s choice,


           1
            This case comes to us from the ruling of a magistrate judge as the parties
   consented to have the case referred to a magistrate judge pursuant to 28 U.S.C. § 636(c).
           2
               373 U.S. 83 (1963).




                                              2
Case: 20-50331          Document: 00516262945              Page: 3       Date Filed: 03/31/2022




                                           No. 20-50331


   Mansfield accepted the offer, pleading guilty to the lesser charge of
   indecency with a child four days prior to his scheduled criminal trial in 1993,
   and spent 120 days in county jail, ten years on probation, and registered as a
   sex offender.3
          Mansfield later learned of the prosecutors’ false statements. In 2016,
   a state habeas proceeding vacated his conviction, holding that the
   prosecutors violated his due process rights by lying to avoid disclosing
   exculpatory evidence—evidence which they were under court order to
   produce four days later.4
                                                 II.
          Mansfield then sued Williamson County in federal court under 42
   U.S.C. § 1983, alleging that the closed-file policy implemented by the
   Williamson County District Attorney, Ken Anderson, led prosecutors to
   violate his constitutional rights. In his complaint, Mansfield alleged that both
   his Brady and due process claims were enabled by the county’s closed-file
   policy which prevented his attorneys from examining evidence, leading him
   to involuntarily plead guilty. The County moved for summary judgment,
   arguing that an intervening decision by this Court barred Mansfield’s suit and
   that no county policy supported a finding of county liability.5 The magistrate
   judge granted the County’s motion and Mansfield timely appealed.




          3
           One of the prosecutors later characterized the punishment recommendation as
   “unusually light.”
          4
             Ex parte Mansfield, No. 92-435-K277A (277th Dist. Ct., Williamson County, Tex.
   Jan. 19, 2016).
          5
              Alvarez v. City of Brownsville, 904 F.3d 382 (5th Cir. 2018) (en banc).




                                                  3
Case: 20-50331          Document: 00516262945            Page: 4     Date Filed: 03/31/2022




                                          No. 20-50331


                                              III.
           Mansfield’s argument for county liability goes as follows. In 1993, the
   District Attorney’s office was relatively small, with only six prosecutors. The
   prosecutors had a reputation for not trying cases they could lose. Anderson,
   as the District Attorney, set the closed-file policy. Closed-file policies enable
   prosecutors to withhold information until trial when the obligations of Brady
   are triggered. Alternatively, under open-file policies prosecutors disclose
   relevant information to defense attorneys with only limited exceptions.
   District Attorneys can also decline to adopt either policy, instead leaving the
   timing and scope of disclosure to the individual prosecutor’s discretion.
           Mansfield then points to Anderson’s past prosecutorial misconduct.
   As a prosecutor, Anderson engaged in unethical conduct by suppressing
   exculpatory evidence during the 1987 trial of Michael Morton.6 Morton spent
   nearly 25 years in prison before his conviction was vacated after the
   exculpatory evidence and Anderson’s misconduct were discovered.7 In 2013,
   Anderson was convicted of criminal contempt, for which he served jail time
   and surrendered his law license.8 While Anderson was not one of the three
   prosecutors who directly worked on the Mansfield case, half of the
   prosecutors in the small office did. The current Williamson County District
   Attorney and one of prosecutors who worked on the Mansfield case each
   testified that Anderson, as the District Attorney, probably knew of the
   unusually light plea offer to Mansfield. This was the environment in which


           6
               Morton v. State, 761 S.W.2d 876 (Tex. App.—Austin 1988).
           7
             Ex parte Morton, No. 76-663, 2011 WL 4827841 (Tex. Crim. App., Oct. 12, 2011).
   See also Norwood v. State, No. 03-13-00230-CR, 2014 WL 4058820 (Tex. App.—Austin
   2014) (affirming the conviction of Christine Morton’s actual killer).
           8
             In re Honorable Ken Anderson (A Court of Inquiry), No. 12-0420-K26 (26th Dist.
   Ct., Williamson County, Tex. Apr. 19, 2013).




                                               4
Case: 20-50331          Document: 00516262945               Page: 5        Date Filed: 03/31/2022




                                            No. 20-50331


   prosecutors, faced with a extant Brady order, lied to Mansfield and his
   counsel about the specific contents of a file that the prosecutors would have
   been compelled to disclose if the case went to trial.
                                                 IV.
          We review de novo a grant of summary judgment.9 Summary judgment
   is proper “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”10
   “The moving party is ‘entitled to a judgment as a matter of law’ because the
   nonmoving party has failed to make a sufficient showing on an essential
   element of [his] case with respect to which [he] has the burden of proof.”11
                                                 V.
          For his § 1983 claim to succeed, Mansfield must show that a
   Williamson County policy directly caused a constitutional violation.
   Mansfield argues that the closed-file policy caused the prosecutors to violate
   his due process rights by lying about evidence they were under court order to
   disclose, which led to his involuntary guilty plea.
          Under Monell, as counties are persons within the meaning of § 1983,
   they cannot be vicariously liable—that is a county must be the actor.12
   Mansfield needed to plead facts sufficient to show that an official county
   policy was the “moving force” behind his claimed constitutional violation,
   and that the policy was implemented with “deliberate indifference” to the




          9
               Alvarez, 904 F.3d at 389.
          10
               Fed. R. Civ. P. 56(a).
          11
               Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
          12
               Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).




                                                  5
Case: 20-50331          Document: 00516262945              Page: 6      Date Filed: 03/31/2022




                                           No. 20-50331


   known or obvious consequence that constitutional violations would result.13
   Mansfield’s pleadings identified Anderson as the county policymaker and the
   closed-file policy as the official policy.
          Where a plaintiff alleges that a municipality’s policy caused its
   employee to deny the plaintiff’s rights, “rigorous standards of culpability and
   causation must be applied to ensure that the municipality is not held liable
   solely for the actions of its employee.”14 The causal connection required for
   Monell liability is demanding. “Establishing a direct causal link between the
   [ ] policy and the constitutional deprivation is a high threshold of proof. This
   connection must be more than a mere ‘but for’ coupling between cause and
   effect.”15
          We need not here reach the issue of whether the prosecutor’s actions
   violated Brady and Mansfield’s due process rights. Even assuming that they
   did, Mansfield falls short of alleging either that the closed-file policy was the
   moving force behind the due process violation or a “pattern of injuries”
   suggesting that the closed-file policy caused prosecutors to lie in plea
   negotiations.16 Mansfield offers only the misconduct of Anderson and
   another prosecutor who suppressed exculpatory evidence during the Morton
   trial five years before Mansfield’s indictment.17
          We cannot conclude that the closed-file policy caused the prosecutors
   to lie. Mansfield argues that the closed-file policy enabled the prosecutors to


          13
               Alvarez, 904 F.3d at 389–90.
          14
               Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 405 (1997).
          15
             M. D. by Stukenberg v. Abbott, 907 F.3d 237, 253 (5th Cir. 2018) (internal
   quotations omitted).
          16
               See Bryan Cty., 520 U.S. at 409.
          17
               See Ex parte Morton, 2011 WL 4827841; Morton, 761 S.W.2d 876.




                                                  6
Case: 20-50331        Document: 00516262945              Page: 7       Date Filed: 03/31/2022




                                          No. 20-50331


   lie, but a system that fails to prevent lying is not necessarily one that causes
   lying. Mansfield thus failed to create a triable issue on the causal connection
   demanded by Monell.
           Why the prosecutors chose to lie is elusive. One might infer that the
   culture within the small office, continuing from the days of Morton, or
   personal ambition led the prosecutors to secure a guilty plea at any cost in a
   high priority case involving a little girl as the victim. Mansfield urges that
   Anderson, taking a page from Morton, pressured his staff to obtain
   convictions—not dismiss cases after indictments. And, that the plea bargain
   was “unusually light” compared to the possible sentence attending a
   conviction at the very least suggests a determined effort to avoid trial and a
   likely acquittal. Regardless, our issue here is Monell liability and we cannot
   conclude that the closed-file policy was the moving force that caused the
   prosecutors to lie. Accepting that the closed-file policy enabled the
   prosecutors’ lies, it does not necessarily follow that it caused their
   misconduct. The prosecutors’ underlying motivations to lie and
   misrepresent exculpatory evidence aside, without a direct causal link
   between the closed-file policy and the alleged constitutional violation, the
   demands of Monell are not met.18
                                              VI.
           To the extent that Mansfield asks us to consider whether his Brady
   claim is foreclosed, we hold that it is foreclosed.
           While Brady and its progeny necessitate that prosecutors disclose
   exculpatory evidence during trial, this Court’s precedent has consistently



           18
             See, e.g., Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88
   (1986); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).




                                                7
Case: 20-50331           Document: 00516262945              Page: 8      Date Filed: 03/31/2022




                                            No. 20-50331


   held that Brady focuses on the integrity of trials and does not reach pre-trial
   guilty pleas.19
           Mansfield concedes this Court, sitting en banc, recently affirmed this
   principle in Alvarez.20 Alvarez and the earlier case of United States v. Conroy
   held that there is no constitutional right to exculpatory evidence during plea
   bargaining. Mansfield argues that these cases were wrongly decided and
   should be reconsidered as they conflict with decisions by our sister circuits.
   However this argument is foreclosed; three-judge panels in the Fifth Circuit
   abide by controlling precedent not overruled by the Supreme Court or an en
   banc sitting of this Court.21
           Consistent with Alvarez, we hold that Mansfield does not have a Brady
   claim for his pre-trial guilty plea. Thus, Mansfield failed to identify a violation
   of the Fourteenth Amendment to support his § 1983 claim.
                                                VII.
           We AFFIRM the magistrate judge’s grant of summary judgment to
   Williamson County as there is no showing that a county policy was the
   moving force behind the constitutional violation and because Mansfield’s
   argument is foreclosed by this Court’s precedent.
           We pause to note the severity of the allegations here and the
   prosecutorial misconduct in Morton.22 While Texas passed the Michael
   Morton Act to address the misconduct and environments that closed-file



           19
              See e.g. Matthew v. Johnson, 201 F.3d 353, 361–62 (5th Cir. 2000); United States
   v. Conroy, 567 F.3d 174, 178 (5th Cir. 2009) (per curiam).
           20
                904 F.3d at 392.
           21
                Gahagan v. U.S. Citizenship & Immigr. Servs., 911 F.3d 298, 302 (5th Cir. 2018).
           22
                See Morton, 761 S.W.2d 876.




                                                  8
Case: 20-50331        Document: 00516262945             Page: 9      Date Filed: 03/31/2022




                                        No. 20-50331


   policies enabled, it is ultimately up to prosecutors to abide the ethical
   standards their stations demand. 23 They are lawyers and will be held to their
   common oath and the ethical standard of bench and bar in their role—judge,
   prosecutor, or defense counsel. Loss of a law license is a large price to pay for
   their breach, but small compared to the price paid by Mansfield, Morton, and
   others.




           23
              2013 Tex. Sess. Law Serv. Ch. 49 (S.B. 1611). See also Due Process Protections
   Act, Pub. L. 116-182, 134 Stat. 894 (2020) (amending Fed. R. Crim. P. 5 to require the
   judge to issue an oral and written order to prosecution and defense counsel that confirms
   the disclosure obligation of the prosecutor under Brady).




                                              9
Case: 20-50331          Document: 00516262945                Page: 10   Date Filed: 03/31/2022




                                            No. 20-50331


   Patrick E. Higginbotham, Circuit Judge, joined by Gregg Costa,
   Circuit Judge, concurring:

           I write separately to accent the difficulties attending the Brady
   doctrine in its present form.1 As the Supreme Court has observed, “[n]inety-
   seven percent of federal convictions and ninety-four percent of state
   convictions are the result of guilty pleas.”2 The reality is “that criminal
   justice today is for the most part a system of pleas, not a system of trials.” 3
   The law’s toleration of the conduct of these prosecutors is to these eyes
   inexplicable.
           While Brady and its progeny would have required the prosecutors to
   disclose exculpatory evidence to Mansfield at trial, this Court has
   consistently held that Brady focuses on the integrity of trials and does not
   reach pre-trial proceedings leading to guilty pleas. 4 Our en banc court
   recently affirmed this principle in Alvarez v. City of Brownsville.5 Alvarez and
   our earlier case United States v. Conroy both held that there is no
   constitutional right to exculpatory evidence during plea bargaining.
           However, the actions of the prosecutors here are distinguishable from
   Alvarez, where there was no indication the prosecutors ever possessed or




           1
               Brady v. Maryland, 373 U.S. 83 (1963).
           2
               Missouri v. Frye, 566 U.S. 134, 143 (2012).
           3
               Lafler v. Cooper, 566 U.S. 156, 170 (2012).
           4
            See Matthew v. Johnson, 201 F.3d 353, 361 (5th Cir. 2000); United States v. Conroy,
   567 F.3d 174, 178 (5th Cir. 2009) (per curiam).
           5
               904 F.3d 382, 392 (5th Cir. 2018) (en banc).




                                                  10
Case: 20-50331        Document: 00516262945              Page: 11       Date Filed: 03/31/2022




                                          No. 20-50331


   knew of exculpatory evidence, as the police never presented it to them.6
   Here, the prosecutors directly frustrated the protection Brady affords
   defendants. The prosecutors made notes in their file detailing exculpatory
   evidence, fully aware of their obligation to disclose should no plea deal
   materialize before trial. Under the shadow of the Brady order, the
   prosecutors sought to secure a plea and avoid disclosure at trial. In the state
   habeas proceeding, the State conceded that the prosecutors’ lies, directly
   contradicted by documents they were under order to produce, denied
   Mansfield due process.7 In my view, this shielding of exculpatory evidence
   violated Brady and denied the constitutional right to process it seeks to
   protect.
           Limiting Brady’s reach to trial ignores the reality of the excesses of an
   unchecked adversary system. To guarantee due process in the modern
   criminal justice system, Brady must at least reach a prosecutor’s intentional
   decision to withhold exculpatory evidence in pre-trial plea bargaining. The
   line between impeachment and exculpatory evidence may in concept be thin
   at the margins. Yet that line is often distinct as with an essential witness or
   physical facts such as DNA or fingerprints of another—not the accused—
   and in any event, genuine uncertainties may be answered by the default of
   produce. The point is that we cannot look away from uncertainties within the
   processing of ninety-seven percent of the federal criminal docket as
   Professor, now Judge, Stephanos Bibas has laid out.8


           6
            904 F.3d at 388. See also United Sates v. Avellino, 136 F.3d 249, 255 (2d Cir. 1998)
   (“The Brady obligation extends only to material evidence [ ] that is known to the
   prosecutor.”).
           7
             Ex parte Mansfield, No. 92-435-K277A (277th Dist. Ct., Williamson County, Tex.
   Jan. 19, 2016).
           8
             See Stephanos Bibas, Designing Plea Bargaining from the Ground up: Accuracy and
   Fairness without Trials as Backstops, 57 Wm. & Mary L. Rev. 1055 (2016) (“It is even




                                                11
Case: 20-50331        Document: 00516262945              Page: 12       Date Filed: 03/31/2022




                                          No. 20-50331


           Only the Supreme Court can fully address this signal flaw in the
   jurisprudence of plea bargaining, a set that processes ninety-seven percent of
   the federal criminal docket. We must bring exculpatory evidence within the
   reach of Brady and refuse to sanction lying by prosecutors to avoid Brady
   obligations, at the least definitively resolve the acknowledged circuit split.9
   The cold reality is that the want of certitude shadows the federal criminal
   dockets across the country.




   unclear whether defendants have a right to classic Brady exculpatory evidence before they
   plead guilty.”). See also Stephanos Bibas, Plea Bargaining outside the Shadow of Trial, 117
   Harv. L. Rev. 2464 (2004); Stephanos Bibas, Regulating the Plea-Bargaining Market:
   From Caveat Emptor to Consumer Protection, 99 Calif. L. Rev. 1117 (2011).
           9
              “The First, Second, and Fourth Circuits also seem to have doubts about a
   defendant’s constitutional entitlement to exculpatory Brady material before entering a
   guilty plea . . . The Seventh, Ninth, and Tenth Circuits, however, recognized the possible
   distinction noted by the Supreme Court [ ] between impeachment and exculpatory
   evidence in the guilty plea context.” Alvarez, 904 F.3d at 392–93, citing United States v.
   Mathur, 624 F.3d 498, 506–07 (1st Cir. 2010); Friedman v. Rehal, 618 F.3d 142, 154 (2d Cir.
   2010); United States v. Moussaoui, 591 F.3d 263, 285 (4th Cir. 2010); McCann v.
   Mangialardi, 337 F.3d 782, 788 (7th Cir. 2003); United States v. Ohiri, 133 F. App’x 555,
   562 (10th Cir. 2005); Smith v. Baldwin, 510 F.3d 1127, 1148 (9th Cir. 2007); Sanchez v.
   United States, 50 F.3d 1448, 1454 (9th Cir. 1995). See also Campbell v. Marshall, 769 F.2d
   314 (6th Cir. 1985) and White v. United States, 858 F.2d 416, 423 (8th Cir. 1988) (Decisions
   predating United States v. Ruiz, 536 U.S. 622 (2002), but which adopted a framework for
   determining when a defendant could challenge a guilty plea under Brady). For discussion
   of the evolution of this circuit split, see Michael Nasser Petegorsky, Plea Bargaining in the
   Dark: The Duty to Disclose Exculpatory Brady Evidence During Plea Bargaining, 81
   Fordham L. Rev. 3599 (2013).




                                                12
Case: 20-50331     Document: 00516262945            Page: 13   Date Filed: 03/31/2022




                                     No. 20-50331


   Gregg Costa, Circuit Judge, specially concurring:
          The outcome of this case is yet another injustice resulting from our
   mistaken view that Brady does not require turning over exculpatory evidence
   before a guilty plea. See Alvarez v. City of Brownsville, 904 F.3d 382, 394 (5th
   Cir. 2018) (en banc). Troy Mansfield pleaded guilty to one of the most
   heinous crimes—sexual misconduct with a child—without knowing that the
   victim had told prosecutors that “nothing happened” with Mansfield. For
   the age-old question of why an innocent person might plead guilty, this case
   reflects a common answer: The benefit of pleading—180 days in jail plus
   probation versus the risk of a life sentence with a trial— was too great to pass
   up.
          No other circuit limits Brady like we do. See id. at 411 (Costa, J.,
   dissenting) (citing circuit decisions reading Brady to require the disclosure of
   exculpatory evidence before pleas); id. at 414 (noting that although some
   courts have questioned whether United States v. Ruiz, 536 U.S. 622 (2002),
   undermines cases recognizing a preplea disclosure requirement for
   exculpatory evidence, none have overruled their precedent). And state high
   courts addressing the issue read the federal due process right as requiring
   disclosure of exculpatory evidence at the plea stage. See id. at 406 (citing
   cases from five state high courts). Texas has long done so, see Ex parte Lewis,
   587 S.W.2d 697, 701 (Tex. Crim. App. 1979), which enabled Mansfield’s
   state habeas relief vacating his conviction. We stand alone.
          I have previously explained why the consensus view of other courts is
   correct. Requiring disclosure of exculpatory evidence before a plea is
   consistent with Brady’s rationale, reflects that the Due Process Clause is not
   limited to trials (unlike many Sixth Amendment rights), and retains Brady’s
   vitality in a criminal justice system in which almost everyone pleads guilty.
   See Alvarez, 904 F.3d at 407–08 (Costa, J., dissenting).




                                          13
Case: 20-50331     Document: 00516262945            Page: 14   Date Filed: 03/31/2022




                                     No. 20-50331


          Mansfield adds another point: One of the cases Brady relied on for its
   landmark ruling was a plea case. See Wilde v. Wyoming, 362 U.S. 607 (1960)
   (per curiam), cited in Brady v. Maryland, 373 U.S. 83, 87 (1963). Wilde
   involved the suppression of exculpatory evidence before the defendant pled
   guilty to murder. See Wilde, 362 U.S. at 607. In reviewing the state habeas
   proceeding, the Supreme Court remanded for a hearing on the claim that
   prosecutors had withheld “the testimony of two eyewitnesses to the alleged
   crime which would have exonerated the petitioner.” Id. The Court needed
   a federal issue to make that ruling in a state proceeding, so it necessarily saw
   a due process right to exculpatory evidence. A few years later, Brady
   confirmed this. It cited Wilde immediately before pronouncing that “the
   suppression by the prosecution of evidence favorable to an accused upon
   request violates due process where the evidence is material either to guilt or
   to punishment.” 373 U.S. at 87. Brady’s lineage thus further rejects carving
   guilty plea cases out of its protections.
          To be sure, Ruiz’s later holding about impeachment evidence has
   created uncertainty about whether a pleading defendant has the right to
   exculpatory evidence. What is not debatable is the importance of this issue
   in a system of pleas rather than trials. And what is not tenable is affording
   defendants in many jurisdictions a constitutional right to exculpatory
   evidence before they are deprived of their liberty while those in this circuit
   do not enjoy the same protection. The split on this issue begs for resolution.




                                          14